



COURT OF APPEAL FOR ONTARIO

CITATION: Wilson v. Ontario (Criminal Injuries Compensation
    Board),

2016 ONCA 886

DATE: 20161122

DOCKET: C61977

Strathy C.J.O.; Pardu and Brown JJ.A.

BETWEEN

Lori Wilson

Appellant

and

Criminal Injuries Compensation Board

Respondent

Sonal Gandhi, for the intervener

Heard: November 8, 2016

On appeal from the order of the Divisional Court
    (Justices Sachs, Henderson and Tausendfreund), dated December 21, 2015.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed as abandoned.


